Filed 11/15/13 P. v. Arellano CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR




THE PEOPLE,                                                          B244943

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA094299)
         v.

LUIS OCTAVIO ARELLANO,

         Defendant and Appellant.


              APPEAL from a judgment of the Superior Court of Los Angeles County,
    Clifford L. Klein, Judge. Affirmed.

              Jean Ballantine, under appointment by the Court of Appeal, for Defendant and
    Appellant.

         No appearance for Respondent.
      In 1994, pursuant to a plea agreement, appellant Luis Octavio Arellano
pleaded guilty to charges that he possessed cocaine for purposes of transportation
or sale, but failed to appear at the sentencing hearing in March 1995, and was
sentenced in absentia. In July 2012, he filed a petition for writ of habeas corpus,
which included a motion to vacate the plea and the judgment. The trial court
denied the relief he requested and imposed the March 1995 sentence. On appeal,
his court-appointed counsel has filed an opening brief raising no issues.
Following our independent examination of the entire record pursuant to People v.
Wende (1979) 25 Cal. 3d 436 (Wende), we conclude that no arguable issues exist,
and affirm.


       RELEVANT PROCEDURAL AND FACTUAL BACKGROUND
      On August 26, 1994, an information was filed charging appellant in count 1
with conspiracy to possess cocaine for transportation or sale (Pen. Code, § 182,
subd. (a)(1)), in count 2 with unlawful transportation or sale of cocaine (Health &
Saf. Code, § 11352, subd. (a)), in count 3 with possession of cocaine for sale
(Health & Saf. Code, § 11351), and in count 4 with possession of more than
$100,000 for purposes of purchasing cocaine (Health & Saf. Code, § 11370.6,
subd. (a)). Accompanying count 1 was an allegation that the offense involved
more than 80 kilograms of cocaine (Health & Saf. Code, § 11370.4, subd. (a)(6));
furthermore, accompanying counts 2 and 3 were allegations that the cocaine
involved in the offenses exceeded 4 kilograms (Health & Saf. Code, § 11370.4,
subd. (a)(2)).
      Pursuant to a plea agreement, appellant pleaded guilty to the charges and
admitted the special allegation. Under the agreement, appellant agreed to
cooperate with narcotics investigations and received no promises regarding his


                                          2
sentence, which was consigned to the trial court’s determination. Appellant
stipulated that he could be sentenced in absentia, and was ordered released on bail.
On March 27, 1995, appellant failed to appear at the sentencing hearing, and was
sentenced to a total term of 36 years. After spending a period of time in Mexico,
in November 2005, appellant was placed in federal custody in the United States.
On May 3, 2012, he was placed in state custody.
      On July 26, 2012, appellant filed a petition for writ of habeas corpus,
contending that he received ineffective assistance of counsel, and that his plea was
not knowing and voluntary. In addition, the petition contended that his sentence
contravened Cunningham v. California (2007) 549 U.S. 270, and was otherwise
infirm under the United States Constitution. Included in the petition was a
nonstatutory motion to vacate the plea and the judgment, which asserted the same
grounds for relief. On August 17, 2012, the trial court denied the petition for writ
of habeas corpus. Later, on September 5, 2012, the court denied appellant’s
requests for the vacation of his plea and for resentencing, ordered him committed
to serve the sentence imposed in March 1995, and awarded him 252 days in
custody credits. Appellant noticed his appeal from the September 5, 2012 rulings.


                                  DISCUSSION
      After an examination of the limited record presented in this appeal,
appellant’s court-appointed counsel filed an opening brief raising no issues and
requesting this court to review the record independently pursuant to Wende. In
addition, counsel advised appellant of his right to submit by supplemental brief
any contentions or argument he wished the court to consider. Appellant has
neither presented a brief nor identified any potential issues. Our examination of




                                          3
the entire record establishes that no arguable issues exist. (Wende, supra, 25
Cal.3d at p. 441.)1


                                    DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 MANELLA, J.


We concur:




WILLHITE, Acting P. J.




SUZUKAWA, J.




1     In a related proceeding (B250104), appellant also filed a petition for writ of habeas
corpus with this court, which we have denied without prejudice to appellant to raise his
contentions before the trial court.

                                            4